In an action to recover damages for personal injuries, the defendant Brooklyn Union Gas Company, also known as Keyspan Energy Delivery, Inc., appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated January 24, 2005, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, it did not establish a prima facie case for summary judgment dismissing the complaint and all cross claims insofar as asserted against it. The appellant failed to submit sufficient evidence in admissible form, demonstrating the absence of a triable issue of fact regarding whether it created the alleged hazard (see Rengifo v City of New York, 7 AD3d 773 [2004]). Goldstein, J.P., Mastro, Rivera and Lunn, JJ., concur.